United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., claiming as mother of J.G., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 13-2125
Issued: July 25, 2014

Appearances:
Andrew C. Jayne, Esq., for the appellant
Ashkea Herron McAllister, Esq., for the Director

Oral Argument April 23, 2014

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2013 appellant, through counsel, timely appealed the July 22, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP) which denied
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the decedent was an “employee” as defined under 5 U.S.C.
§ 8101(1)(B).
FACTUAL HISTORY
The decedent, J.G., was a 24-year-old undergraduate student when he drowned on
June 15, 2011.2 The Occupational Safety & Health Administration (OSHA) conducted an
1

5 U.S.C. §§ 8101-8193.

2

The decedent attended Langston University in Langston, OK.

investigation, which revealed that at the time of death, he was participating in the employing
establishment’s annual survey of endangered species. The decedent was part of a group of four
volunteers working alongside Daniel Fenner, a biologist, and Christopher “Chris” Tanner,
another employee.3 The decedent and a female volunteer were sampling with a seine net in
shallow water when they unexpectedly slipped into water over their heads.4 Neither of them was
wearing a personal flotation device. She was able to swim to safety. Other group members,
including Mr. Fenner, attempted to rescue the decedent, but to no avail.
A few weeks prior to his death, the decedent signed a volunteer services agreement that
provided in relevant part: “I understand that I will not receive any compensation ... and that
volunteers are NOT considered Federal employees for any purpose other than tort claims and
injury compensation.” The section of the agreement requiring the employing establishment to
provide a brief description of “work to be performed” remained blank.5 The decedent’s
involvement with the FWS was college related.
On June 20, 2011 appellant, the decedent’s mother, filed a claim for compensation by
parent.
On June 29, 2011 OWCP accepted the decedent’s claim for drowning. On July 8, 2011 it
paid the maximum amount allowed under FECA for burial expenses and administrative fees
($1,000.00).6
In a prior appeal, the Board issued a December 19, 2012 order dismissing the appeal as
premature.7 OWCP had not issued a final decision on appellant’s claim under FECA.
In a March 12, 2013 decision, OWCP determined that the decedent was a volunteeremployee covered under FECA.8 It denied appellant’s June 20, 2011 claim for compensation by
parent (Form CA-5b) because the decedent did not have any eligible surviving dependents.

3

The other employee was identified as a Student Temporary Employment Program (STEP) biologist.

4

The group was working in and along the Cimarron River approximately three miles north of Guthrie, OK.
There was an ongoing dredging operation nearby, which OSHA later determined exposed Fish & Wildlife Service
(FWS) employees to the hazards of unexpected deep pools and a shifting/unstable river bed.
5

The form (Optional Form 301A) also included instructions to “Attach the complete job description....”
However, the two-page May 26, 2011 volunteer services agreement submitted to OWCP did not include
attachments.
6

The decedent’s family also received a death gratuity of $8,900.19 directly from FWS.

7

Docket No. 13-37 (issued December 19, 2012).

8

According to appellant’s counsel, she was not interested in pursuing FECA death benefits. Instead, appellant
wished to pursue a cause of action against FWS for wrongful death under the Federal Tort Claims Act (FTCA), 28
U.S.C. §§ 1346(b), 2671-2680. Federal civilian employees covered by FECA are prohibited from suing under
FTCA for work-related injuries or death. 5 U.S.C. § 8116(c).

2

By decision dated July 23, 2013, the Branch of Hearings & Review affirmed the
March 12, 2013 decision.
LEGAL PRECEDENT
As defined by FECA, the term “employee” includes “an individual rendering personal
service to the United States similar to the service of a civil officer or employee of the United
States, without pay or for nominal pay, when a statue authorizes the acceptance or use of the
service, or authorizes payment of travel or other expenses of the individual.”9 Determining
whether an unpaid or nominally paid individual is an employee is a two-step process.10 Initially,
the issue is whether the department or agency is authorized by statute to accept or use the service
of the individual.11 The second step is to ascertain whether the services rendered were similar to
the service of a U.S. civil officer or employee.12 When both questions are answered in the
affirmative, an individual is a covered “employee” under FECA.13
ANALYSIS
Appellant’s counsel has not challenged OWCP’s finding that the decedent had no
surviving spouse or any other eligible dependents for purposes of entitlement to compensation.14
Instead, counsel argued that the decedent was not a volunteer-employee, and therefore, should
not be covered under FECA. As noted, an “employee” under FECA includes “an individual
rendering personal service to the United States similar to the service of a civil officer or
employee of the United States, without pay or for nominal pay, when a statue authorizes the
acceptance or use of the service, or authorizes payment of travel or other expenses of the
individual.”15
Appellant conceded that the Department of the Interior, FWS was authorized by statute to
accept “the services of individuals without compensation as volunteers....”16 There is no
evidence of record that the decedent received any remuneration from FWS for the services he
performed on June 15, 2011. As evidenced by the volunteer services agreement signed on
May 26, 2011, he was aware he would not be paid for his services. Accordingly, the Board finds
that the decedent was an unpaid worker, and the FWS was authorized by statute to accept his
services without remuneration.
9

5 U.S.C. § 8101(1)(B).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Civil Employee, Chapter 2.802.9 (June 1995).

11

Id.

12

Id.

13

George Abraham (Anne Abraham), 36 ECAB 194, 196 (1984).

14

See 5 U.S.C. §§ 8102(a), 8133; 20 C.F.R. §§ 10.105, 10.410.

15

5 U.S.C. § 8101(1)(B).

16

16 U.S.C. § 742f(c)(1); P.L., Docket No. 95-616 (November 8, 1978).

3

Appellant’s counsel advanced three arguments as to why the decedent should not be
considered a volunteer-employee under FECA. He argued that FWS neither recruited nor trained
the decedent, which purportedly was in violation of its statutory mandate. Second, counsel
argued that the decedent did not freely volunteer his services, but instead was compelled to work
for FWS as part of his undergraduate studies at Langston University.17 He also argued that the
volunteer services agreement was defective because it did not include a description of the work
to be performed.
As to counsel’s first argument, he noted that the statute authorizing FWS’ acceptance of
volunteer services also provided for the recruitment and training of volunteers. Counsel claimed
that FWS neither recruited nor trained the decedent. Because FWS allegedly did not recruit or
train the decedent, counsel contends that the decedent does not meet the requirements of a
volunteer. The relevant portion of the authorizing statute reads as follows: “The Secretary of the
Interior and the Secretary of Commerce ‘may’ each recruit, train, and accept ... the services of
individuals without compensation as volunteers for, or in aid of programs conducted by either
Secretary through the United States FWS or the National Oceanic and Atmospheric
Administration.”18 A plain reading of the statutory provision provides no support for counsel’s
argument that recruitment and training are prerequisites to the acceptance of “the services of
individuals without compensation as volunteers....”19 Moreover, the statute does not mandate
recruitment, training, and acceptance of volunteers, but merely authorizes these activities. As
noted, the Secretary “may ... recruit, train, and accept ... volunteers....”20 Use of the word “may”
imparts discretion and/or permission, as distinguished from a duty, requirement or obligation.
Consequently, the Board finds that counsel’s first argument is without merit.
Counsel’s second argument pertained to the decedent’s motive for providing service to
FWS without remuneration. He noted that the decedent participated because he needed to fulfil a
college-related requirement.21 Counsel further argued that because the decedent’s participation
was not out of the goodness of his heart, he did not truly volunteer his services to FWS. At oral
argument, he compared the decedent’s involvement with FWS to that of a motorist convicted of
driving while intoxicated (DWI) who must perform court-ordered community service. Counsel
also cited an unpublished decision from the U.S. Court of Appeals for the Fourth Circuit which
held that a state inmate, who was required to work as part of his sentence, was not a “volunteer

17

According to appellant’s counsel, the decedent was not altruistic and did not volunteer at FWS out of the
goodness of his heart.
18

16 U.S.C. § 742f(c)(1).

19

Id.

20

Id. at § 742f(c)(1). The statute further provides that for the purpose of the tort claim provisions of FECA, a
volunteer under this subsection shall be considered a federal employee. Id. at § 742f(c)(4). Additionally, the statue
provides that for the purposes of FECA, relating compensation to federal employees for work injuries, volunteers
under this subsection shall be deemed employees of the United States within the meaning of the term “employees”
as defined in section 8101 of title 5, and the provisions of that subchapter shall apply. Id. at § 742f(c)(5).
21

The Board notes that apart from counsel’s representations, there is scant information in the record regarding the
decedent’s involvement with Langston University or his required course work.

4

worker” as defined under the state’s general insurance policy.22 The absence of coercion was a
determinative factor in addressing the inmate’s “volunteer” status. Based on the nature of his
confinement, the court found that the inmate’s work in the kitchen was anything but voluntary.23
Counsel cited this case for the legal proposition that the decedent must have elected to work of
his own volition in order to be considered a volunteer.
The Board notes that, while Langston University may have required its undergraduates to
participate in science/biology-related internships, there is no evidence that the decedent was
compelled to volunteer at FWS. There is no evidence that FWS coerced the decedent into
participating in the June 15, 2011 seine sampling activities or otherwise restricted his personal
liberties that morning. The decedent was an unpaid worker, who may very well have had an
ancillary motive for providing service to FWS. The Board need not analyze the decedent’s
motives in order to resolve the issue on appeal. The possibility of receiving college credit for his
involvement does not change the nature of the relationship between the decedent and FWS.
Counsel’s third argument regarding the adequacy of the volunteer services agreement is
similarly unpersuasive. He correctly noted that the May 26, 2011 volunteer services agreement
did not include a description of the work to be performed by the decedent. However, an apparent
oversight such as this is not dispositive on the issue of whether an individual is an employee
under FECA. The Board’s primary focus is not whether there was a properly executed volunteer
services agreement; rather, the rights and responsibilities of both the decedent and FWS are
statutorily based. An analysis of their relationship is not contingent on a properly executed
contractual agreement. The question before the Board is whether the record on appeal
establishes that the decedent rendered “personal service to the United States similar to the service
of a civil officer or employee of the United States.” An ostensibly defective volunteer services
agreement executed some three weeks prior to the incident in question does not preclude
consideration of the activities the decedent performed just prior to his death.
The record before the Board establishes that on June 15, 2011 at approximately
11:30 a.m., the decedent was seine sampling in shallow water with another volunteer, both of
whom were part of a six-member group that included at least two employee biologists.
According to OSHA’s September 2011 investigation findings, Mr. Fenner, the team leader had
conducted and participated in annual seining operations on the Cimarron River for the previous
five years. As seining was part of Mr. Fenner’s duties as an FWS biologist, the record
establishes that the decedent, who drowned while seine sampling, provided a “personal service ...
similar to the service of [an] ... employee of the United States.”24
The decedent was an unpaid worker who provided volunteer personal service similar to
the service of a U.S. employee. Moreover, FWS was authorized by statute to accept his services
22

While working in the kitchen, the inmate injured a noninmate kitchen employee, who sued the jail, et al., for
her work-related injury. The issue before the court was whether the inmate was a “volunteer worker” for insurance
coverage purposes. National Union Fire Insurance Company v. Lambert, 462 F. App’x 299 (4th Cir. 2012).
23

Id. The decision itself noted that unpublished opinions are not binding precedent in the 4th Cir.

24

5 U.S.C. § 8101(1)(B).

5

without remuneration. Accordingly, OWCP properly determined that the decedent was an
employee covered under FECA.
CONCLUSION
The Board finds that the decedent was an “employee” within the meaning of FECA.
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

